Case 2:20-cv-05663-VAP-DFM Document 26-3 Filed 09/23/20 Page 1 of 2 Page ID #:340




              EXHIBIT 3
WEBP079586 POLICY.pdf - Yahoo Mail                                             https://mail.yahoo.com/b/search/keyword=I.duXpkEZ6IXO1kG~A&accountIds=1/messages...
                                    Case 2:20-cv-05663-VAP-DFM Document 26-3 Filed 09/23/20 Page 2 of 2 Page ID #:341

   WEBP079586 POLICY.pdf                                                                                                              bactran92887@ya.../Inbox

            Anthony <anthony@imperialagent.com>                                                                                               Apr 1 at 4:59 PM
            To: Bac Tran <bactran92887@yahoo.com>


   Attached is a copy of your full policy




   A. Anthony Okhovat, JD

   IMPERIAL INSURANCE AGENCY
   CA Lic.No. 0B04327
   (Tel)800.645.8884 (Fax)661.290.2770
   Anthony@Imperialagent.com




   1 File    4MB

            WEBP079586 POLICY.pdf
            4MB




1 of 1                                                                                                                                          9/23/2020, 7:34 AM
